Citation Nr: 1528918	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right hip condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to April 1987 and from October 2002 to February 2008.  This case was previously remanded by the Board in January 2014 and October 2014.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

On his substantive appeal, the Veteran indicated that he wanted a hearing before a member of the Board by live videoconference.  See VA Form 9, Appeal to Board of Veterans' Appeal, received in April 2011.  In a letter dated June 2011, VA notified the Veteran that he had been scheduled for a Board hearing on July 1, 2011.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

The Veteran's osteoarthritis of the right hip was established by X-Ray findings within one year of separation from active service and manifested to a degree of at least 10 percent disabling during that time.


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of the right hip have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  In this decision, the Board grants service connection for osteoarthritis of the right hip.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements, to include those outlined in Stegall v. West, 11 Vet. App. 268 (1998), with regard to Board remands, is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or greater within one year from the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).


Analysis

The Veteran contends that he has a current right hip condition that is related to his active service.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in February 2008.  The Board notes that the Veteran has already been service connected for radiculopathy of the right lower extremity.  See August 2008 rating decision.  Therefore, in this decision, the Board will consider whether the Veteran is entitled to service connection for any right hip condition other than radiculopathy of the right lower extremity.

Initially, the Board observes that an April 2014 VA examiner diagnosed the Veteran with osteoarthritis of the right hip, but opined that the disability developed over time and "was long standing prior to deploying to Iraq," and is therefore a pre-existing condition that is less likely than not incurred in or caused by active service.  In October 2014, the same VA examiner provided an addendum opinion in which she opined that the Veteran's osteoarthritis of the right hip clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  As a rationale for the opinion, the VA examiner noted, among other things, "This type of hip arthritis takes years to develop and has a biologic origin and an environmental origin.  In the Veterans case, he has a history of arthritis and he worked privately in several physically demanding jobs for years prior to military deployment."

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2014).  If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.

In this case, the service treatment records do not reflect that the Veteran was noted as having osteoarthritis of the right hip upon examination, acceptance, and enrollment into service.  He is therefore presumed to have been in sound condition as to osteoarthritis of the right hip when examined, accepted, and enrolled for service, and the claim is one for service connection rather than for service-connected aggravation.  See 38 U.S.C.A. §§ 1111, 1132.  Accordingly, the burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability both pre-existed the Veteran's active service and was not aggravated by the active service.

The only evidence showing that the osteoarthritis of the right hip pre-existed the Veteran's active service is the VA examiner's opinions.  There are no contemporaneous records of treatment for osteoarthritis of the right hip dated prior to the Veteran's period of active service from October 2002 to February 2008.  Furthermore, the Veteran has indicated that his right hip pain began during service after stepping off a helicopter in September 2005.  See e.g., Informal Hearing Presentation, received in June 2015.  The Veteran's service treatment records show that he was treated for low back pain and bilateral hip pain in 2005.  As such, the evidence does not clearly and unmistakably show that the Veteran's osteoarthritis of the right hip pre-existed his active service.  Furthermore, even if there were clear and unmistakable evidence that the osteoarthritis of the right hip pre-existed his active service, the evidence does not clearly and unmistakably show that the osteoarthritis of the right hip was not aggravated during active service.  Accordingly, the presumption of soundness is not rebutted, and the Veteran's claim must be treated as an ordinary claim for service connection.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The VA treatment records include right hip X-Rays obtained in October 2008 showing mild stable degenerative changes.  A right hip MRI obtained on the same date as the right hip X-Rays show very mild osteoarthritic changes of the right hip.  Accordingly, within one year of the Veteran's February 2008 separation from active service, degenerative arthritis of the right hip was established by X-Ray and MRI findings.

Degenerative arthritis is rated under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by X-Ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is given for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Id. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Limitation of motion of the hip is rated under Diagnostic Codes 5251 to 5253.  See 38 C.F.R. § 4.71a.  Normal range of motion of the hip consists of flexion to 125 degrees and abduction to 45 degrees.  38 C.F.R. § 4.71, Plate II.

At a March 2008 VA examination, the Veteran was unable to flex his right hip greater than 90 degrees due to pain.  He was also unable to abduct his right hip greater than 35 degrees.  His right hip internal rotation was to 40 degrees, and his right hip external rotation was to 60 degrees.  All motions of the right hip were limited by pain.  Upon repetitive use testing the Veteran reported increased pain and demonstrated weakness, fatigue, lack of endurance, and lack of coordination, but exhibited no further decrease in range of motion.

The March 2008 VA examination range-of-motion testing did not reveal limitation that would be entitled to a compensable disability rating under Diagnostic Codes 5251 to 5253.  However, the Veteran did exhibit painful, limited range of motion of the right hip at the March 2008 VA examination, and was diagnosed with osteoarthritis of the right hip through X-Ray findings in October 2008.  As such, he was entitled to a 10 percent disability rating under Diagnostic Code 5003 within one year of his separation from active service in February 2008.

In summary, the medical evidence of record shows that by October 2008, within one year of the Veteran's separation from active service in February 2008, the Veteran had been diagnosed with osteoarthritis of the right hip based on X-Ray and MRI findings, and had exhibited painful, limited motion of the right hip upon objective medical examination, which was compensable to a degree of 10 percent under Diagnostic Code 5003.  In light of the above, the Board finds that, resolving any reasonable doubt in the Veteran's favor, the Veteran is entitled to service connection for osteoarthritis of the right hip on a presumptive basis.  As no probative evidence is of record that would rebut the presumption afforded, service connection for osteoarthritis of the right hip is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309(a) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to service connection for osteoarthritis of the right hip is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


